Citation Nr: 0321171	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  95-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for bilateral pes planus with hallux valgus 
deformity.  

2.  Entitlement to a compensable initial rating for 
chondromalacia patella of the right knee. 

3.  Entitlement to a compensable initial rating for 
chondromalacia patella of the left knee.  

4.  Entitlement to a compensable initial rating for a right 
ankle disability, to include peroneal tendonitis.  

5.  Entitlement to a compensable initial rating for a left 
ankle disability, to include peroneal tendonitis.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from May 1971 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1994 and March 1995 rating 
decisions of a Regional Office of the Department of Veterans 
Affairs.  The veteran responded with a timely Notice of 
Disagreement regarding these issues, and was issued a 
Statement of the Case.  He then filed a timely substantive 
appeal, perfecting his appeal of these issues.  In February 
1995, he testified before a hearing officer at the RO.  

These issues were previously presented to the Board in June 
1997, at which time they were remanded for additional 
development.  The appeal has now been returned to the Board.  

The veteran had previously perfected an appeal for 
entitlement to service connection for an anemia disorder.  
However, in an April 2003 rating decision, the veteran was 
awarded service connection for iron-deficiency anemia.  As 
this constitutes a full grant of the benefit sought on 
appeal, this issue is no longer before the Board.  

The Board also notes that in his various statements and 
testimony to the VA, the veteran has reported symptoms of 
sexual dysfunction allegedly resulting from his service-
connected chronic prostatitis.  The Board construes these 
assertions as an informal claim for special monthly 
compensation under 38 C.F.R. § 3.350, and requests the RO to 
consider this claim as the applicable laws and regulations 
require.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's bilateral pes planus, with hallux valgus, 
is characterized by bilateral foot pain and the need for 
orthopedic devices in his shoes.  

3.  The veteran's chondromalacia patella of the right knee is 
characterized by extension to 0º, flexion to 140º, and no 
evidence of lateral instability.  

4.  The veteran's chondromalacia patella of the right knee is 
characterized by extension to 0º, flexion to 140º, and no 
evidence of lateral instability.  

5.  The veteran's right ankle disability is characterized by 
flexion ranging from 35-45º, and dorsiflexion ranging from 0-
15º, with pain.  

6.  The veteran's left ankle disability is characterized by 
flexion ranging from 35-45º, and dorsiflexion ranging from 0-
15º, with pain.  

7.  The veteran's chronic prostatitis is characterized by 
minor urinary retention and the need for long-term medication 
use.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for the veteran's bilateral pes planus, with hallux 
valgus, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.14, 4.71a, Diagnostic 
Codes 5276-5284 (2002).  

2.  The criteria for a compensable initial rating for the 
veteran's chondromalacia patella of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5024, 5256-63 (2002).  

3.  The criteria for a compensable initial rating for the 
veteran's chondromalacia patella of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5024, 5256-63 (2002).  

4.  The criteria for a compensable initial rating of 10 
percent and no higher for the veteran's right ankle 
disability, to include peroneal tendonitis, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270-74 (2002).  

5.  The criteria for a compensable initial rating of 10 
percent and no higher for the veteran's left ankle 
disability, to include peroneal tendonitis, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270-74 (2002).  

6.  The criteria for an initial rating in excess of 10 
percent for the veteran's chronic prostatitis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.14, 4.115, 4.115a, 4.115b, Diagnostic Code 
7527 (2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7512, 7527 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 1994 
Statement of the Case, the various Supplemental Statements of 
the Case, and April 2001 and May 2002 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical centers in Atlanta 
and Augusta, GA, and these records were obtained.  Medical 
treatment records were also obtained from the Eisenhower Army 
Medical Center in Fort Gordon, GA.  Private medical records 
have also been obtained from A.G., M.D., and R.L.S., M.D.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, he has been afforded recent VA 
medical examinations in conjunction with his claims; for 
these reasons, his appeals are ready to be considered on the 
merits.  

I. Increased initial rating - Bilateral pes planus

The veteran seeks an initial rating in excess of 30 percent 
for his bilateral pes planus, with hallux valgus.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2002).  

The veteran's pes planus has been rated as 30 percent 
disabling under Diagnostic Code 5276, for flatfoot, acquired, 
since July 1, 1993, the effective date of the veteran's 
claim.  A 30 percent rating is assigned for bilateral severe 
pes planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is assigned 
for bilateral pronounced pes planus with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).  

For the reasons to be discussed below, an initial rating in 
excess of 30 percent for the veteran's bilateral pes planus, 
with hallux valgus, is not warranted.  

The veteran was first examined by VA in December 1993.  He 
reported a history of bilateral foot pain.  Physical 
examination revealed fourth degree bilateral pes planus, with 
hallux valgus.  No plantar calluses or hammertoe deformities 
were observed.  No weakness on dorsiflexion or plantar 
flexion of the toes was observed, and no sensory deficits 
were present.  Bilateral pes planus and hallux valgus were 
diagnosed.  

The veteran was afforded a series of VA podiatry 
consultations in 1995, at which time a history of bilateral 
foot problems was noted.  The clinical impression was of flat 
feet.  He was given orthopedic devices to wear in his shoes 
in order to correct this disorder.  He was also prescribed 
pain medication.  

X-rays of the veteran's feet taken in March 1998 revealed 
soft tissue calcification and a tiny osteophyte in the right 
foot.  No fractures or dislocations were seen in either foot.  
A CT scan of the veteran's feet revealed minimal degenerative 
changes at several joints, with several tiny osteophytes.  No 
joint effusion, fractures, or dislocations were observed.  

The veteran underwent VA medical examination in July 1998.  
Pulses in his feet were within normal limits, and reflexes 
were 2+ and symmetrical.  He could heel and toe walk.  No 
edema or varicosity was observed.  Aside from the flatness of 
his arches, the veteran's feet were within normal limits.  

On VA medical examination in August 1998, the veteran was 
observed to walk with a slight limp on the right side.  His 
feet were negative for pain, tenderness, redness, or 
swelling.  Asymptomatic bilateral pes planus and hallux 
valgus were diagnosed.  

A new VA medical examination was afforded the veteran in 
April 2003.  He reported chronic pain of the bilateral feet.  
Physical examination revealed planar valgus deformity 
bilaterally, more significant on the right.  Limitation of 
motion was evident at the metatarsophalangeal joint 
bilaterally, again more significant on the right.  At the 
metatarsophalangeal joint he had 10º extension and 35º 
flexion on the right, and 15º extension and 40º flexion on 
the left.  An April 2003 VA x-ray of the veteran's feet 
revealed mild degenerative changes bilaterally, with a marked 
deformity of the right mid foot.  No evidence of acute bony 
fracture was seen.  

Based on the record as summarized above, the Board concludes 
that a preponderance of the evidence is against an increased 
initial rating for the veteran's bilateral pes planus, with 
hallux valgus.  At no time of record has the veteran's 
pronation of the feet been described as marked.  Likewise, 
although the veteran has consistently reported bilateral foot 
pain, his tenderness of the feet has not been characterized 
as extreme.  In August 1998, he reported no tenderness 
whatsoever.  According to the medical record, the veteran is 
able to walk with only a slight limp, albeit with the 
assistance of orthopedic inserts in his shoes.  Manipulation 
did not elicit severe spasms of the tendo-Achilles.  Overall, 
the symptoms manifest by pes planus more nearly approximate 
those warranting the currently assigned 30 percent, and the 
preponderance of the evidence is against a finding of 
pronounced bilateral pes planus, for which a 50 percent 
initial rating would be warranted.  

Consideration of the veteran's bilateral foot disability 
under other diagnosis criteria also does not result in an 
increased rating.  According to the medical evidence, the 
veteran does not have pes cavus or similar disorder which 
would warrant an increased initial rating under other 
diagnostic criteria.  While a separate Diagnostic Code exists 
for hallux valgus, this Code provides only a maximum 
schedular rating of 10 percent for this diagnosis.  
Therefore, an initial rating in excess of 30 percent for the 
veteran's bilateral pes planus, with hallux valgus, is not 
warranted under other Diagnostic Codes.  

Inasmuch as the veteran's 30 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for this disability, there is no 
basis for a staged rating in the present case.  Additionally, 
because a preponderance of the evidence is against the award 
of an increased initial rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Compensable initial rating - Right knee

The veteran seeks a compensable initial rating for his 
chondromalacia patella of the right knee.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis.  VAOPGCPREC 9-98 (August 14, 1998).  The 
rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2002).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2002).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or mal-aligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint. 38 C.F.R. § 4.59 (2002).

The veteran's right knee disability has been rated as 
noncompensable under Diagnostic Code 5024, for tenosynovitis, 
since July 1, 1993, the effective date of the veteran's 
claim.  This Code in turn follows Diagnostic Code 5003, for 
degenerative arthritis, and assigns a disability rating based 
on the limitation of motion of the affected part.  38 C.F.R. 
§ 71a, Diagnostic Code 5024 (2002).  Under Diagnostic Code 
5260, a 10 percent rating is assigned for flexion limited to 
45º, a 20 percent rating is assigned for flexion limited to 
30º, and a 30 percent rating is assigned for flexion limited 
to 15º.  Diagnostic Code 5261 states that a 10 percent rating 
will be assigned for extension limited to 10º, a 20 percent 
rating will be assigned for extension limited to 15º, a 30 
percent rating for 20º of extension, and a 40 percent rating 
for 30º of extension.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2002).  Under Diagnostic Code 5003, if the 
affected joint does not demonstrate limitation of motion to a 
compensable degree, a minimum 10 percent rating is assigned 
for each major joint, provided some degree of limitation of 
motion is present; otherwise, a noncompensable rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

For the reasons to be discussed below, a compensable initial 
rating is not warranted for the veteran's right knee 
disability.  

The veteran was first examined by the VA in December 1993.  
He reported a history of bilateral knee pain.  He had 
extension to 0º and flexion to 140º.  Pain was reported with 
motion.  He could squat, with difficulty.  No laxity of the 
ligaments of the knee was observed.  McMurray's sign was 
negative.  Chondromalacia patella of the right knee was 
diagnosed.  

An August 1998 VA orthopedic examination of the veteran's 
right knee revealed moderate tenderness and crepitus of the 
patella.  Extension was to 0º, and flexion was to 140º.  No 
lateral instability, swelling, or redness was noted.  
Anterior and posterior drawer's tests, and McMurray's and 
Lachman's tests were all negative.  Reflexes were within 
normal limits.  

An October 1998 VA x-ray of the veteran's right knee revealed 
no fracture or dislocation, and no fluid in the joint.  The 
joint space was well-maintained, and no significant 
hypertrophic changes were observed.  The final impression was 
of a normal study.  

On VA examination in April 2003, the veteran had extension to 
0º and flexion to 140º of the right knee, with moderate 
crepitation and a negative Apley's grind test.  His ligaments 
were stable across all planes, and no signs of medial joint 
line tenderness were noted.  However, mild bony changes were 
noted on the medial aspect of the knee.  Moderate 
chondromalacia patella was diagnosed.  An April 2003 x-ray of 
the veteran's right knee revealed mild degenerative changes, 
with maintained joint spaces.  

After reviewing the entire medical record, the Board finds no 
evidence of limitation of motion of the right knee.  
Beginning with his initial December 1993 VA medical 
examination, the veteran's knee has consistently displayed 
extension to 0º and flexion to 140º, which is a full range of 
motion.  See 38 C.F.R. § 4.71a, Plate II, Diagnostic Codes 
5260-61 (2002).  Additionally, the medical record does not 
reflect any additional impairment or limitation of motion 
resulting from instability or excess fatigability, pain, 
weakness, or incoordination of the knee.  Therefore, an 
increased initial rating based on such factors is not 
warranted.  See DeLuca, supra.  Therefore, a compensable 
rating under Diagnostic Codes 5260-61 based on limitation of 
motion is not warranted.  

Consideration of the veteran's right knee disability under 
other diagnostic criteria also does not support a compensable 
initial rating.  According to the medical evidence, the 
veteran does not have laxity, ligamentous instability, or 
similar findings which would warrant a compensable initial 
rating under other diagnostic criteria.  Therefore, a 
compensable initial rating for the veteran's chondromalacia 
patella is not warranted under other Diagnostic Codes.  

Overall, the preponderance of the evidence is against a 
compensable initial rating for the veteran's chondromalacia 
patella of the right knee.  Inasmuch as the veteran's right 
knee disability has not exhibited a compensable degree of 
impairment since the date of the grant of service connection 
for this disability, there is no basis for a staged rating in 
the present case.  Additionally, because a preponderance of 
the evidence is against the award of a compensable initial 
rating, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Compensable initial rating - Left knee

The veteran also seeks a compensable initial rating for his 
chondromalacia patella of the left knee.  The criteria for 
the evaluation of this disability are the same as those noted 
above in the discussion of the veteran's right knee 
disability.  For the reasons to be discussed below, a 
compensable initial rating is not warranted for the veteran's 
chondromalacia patella of the left knee.  

The veteran was first examined by VA personnel in December 
1993.  He reported a history of bilateral knee pain.  He had 
extension to 0º and flexion to 140º.  Pain was reported with 
motion.  He could squat, but with difficulty.  No laxity of 
the ligaments of the knee was observed.  McMurray's sign was 
negative.  Chondromalacia patella of the left knee was 
diagnosed.  

An August 1998 VA orthopedic examination of the veteran's 
left knee revealed moderate tenderness and crepitus of the 
patella.  Extension was to 0º, and flexion was to 140º.  No 
lateral instability, swelling, or redness was noted.  
Anterior and posterior drawer's tests, and McMurray's and 
Lachman's tests were all negative, and his reflexes were 
normal.  

An October 1998 VA x-ray of the veteran's left knee revealed 
no fracture or dislocation, and no fluid in the joint.  The 
joint space was well-maintained, and no significant 
hypertrophic changes were observed.  The final impression was 
of a normal study.  

On VA examination in April 2003, the veteran had extension to 
0º and flexion to 140º of the left knee, with moderate 
crepitation and a negative Apley's grind test.  His ligaments 
were stable across all planes, and no signs of medial joint 
line tenderness were noted.  However, mild bony changes were 
noted on the medial aspect of the knee.  Moderate 
chondromalacia patella was diagnosed.  An April 2003 x-ray of 
the veteran's left knee revealed mild degenerative changes 
and maintained joint spaces.  

After reviewing the entire medical record, the Board finds no 
evidence of limitation of motion of the left knee.  Beginning 
with his initial December 1993 VA medical examination, the 
veteran's knee has consistently displayed extension to 0º and 
flexion to 140º, which is a full range of motion.  See 
38 C.F.R. § 4.71a, Plate II, Diagnostic Codes 5260-61 (2002).  
Additionally, the medical record does not reflect any 
additional impairment or limitation of motion resulting from 
instability or excess fatigability, pain, weakness, or 
incoordination of the knee.  Therefore, an increased initial 
rating based on such factors is not warranted.  See DeLuca, 
supra.  

Consideration of the veteran's left knee disability under 
other diagnostic criteria does not support a compensable 
initial rating.  According to the medical evidence, the 
veteran does not have laxity, ligamentous instability, or 
similar findings which would warrant an increased initial 
rating under other diagnostic criteria.  Therefore, a 
compensable initial rating for the veteran's chondromalacia 
patella is not warranted under other Diagnostic Codes.  

Overall, the preponderance of the evidence is against a 
compensable initial rating for the veteran's chondromalacia 
patella of the left knee.  Inasmuch as the veteran's left 
knee disability has not exhibited a compensable degree of 
impairment since the date of the grant of service connection 
for this disability, there is no basis for a staged rating in 
the present case.  Additionally, because a preponderance of 
the evidence is against the award of a compensable initial 
rating, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV. Compensable initial rating - Right ankle

The veteran seeks a compensable initial rating for his 
disability of the right ankle, to include peroneal 
tendonitis.  This disability has been rated as noncompensable 
under Diagnostic Code 5271, for limitation of motion of the 
ankle, since July 1, 1993, the effective date of the claim.  
This Code grants a 10 percent rating for moderate limitation 
of motion, and a 20 percent rating for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  The 
average normal range of dorsiflexion of the ankle is 0 to 20º 
and the average normal range of plantar flexion of the ankle 
is from 0 to 45º.  38 C.F.R. § 4.71, Plate II (2002).  In 
every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. §  4.31 (2002).  

A December 1993 x-ray of the veteran's right ankle revealed 
an irregular contour 1 cm. calcification, possibly a synovial 
osteochondroma, abutting the right talus.  In July 1996 the 
veteran was fitted with an ankle support at a VA medical 
center.  A January 1998 x-ray of the veteran's right ankle 
revealed osteochondroma of the ankle.  

An August 1998 VA orthopedic examination of the veteran's 
right ankle revealed plantar flexion to 45º and dorsiflexion 
to 0º.  No swelling, redness, or instability was noted.  

On VA examination in April 2003, the veteran had 15º 
dorsiflexion of the right ankle and 35º plantar flexion.  
Significant anterior and lateral impingement was evident.  
The ankle was also tender to palpation.  An April 2003 x-ray 
of the veteran's right ankle revealed the ankle mortise to be 
intact, with no abnormality noted.  

During the pendency of this appeal, the veteran's right ankle 
has displayed plantar flexion ranging from 35-45º, and 
dorsiflexion ranging from 0-15º.  As was noted above, the 
average normal finding for flexion is to 45º, and for 
dorsiflexion, to 20º.  Therefore, based on the clinical 
findings of record, the veteran does exhibit at least some 
degree of limitation of motion of the ankle, albeit 
relatively minor.  Nevertheless, in light of 38 C.F.R. §§ 4.3 
and 4.7, this evidence supports a finding of moderate 
limitation of motion of the right ankle, for which a 10 
percent rating is awarded.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2002).  

Although the evidence supports a 10 percent initial rating, a 
preponderance of the evidence is against a 20 percent initial 
rating, which would require a finding of marked limitation of 
motion.  At all times of record, the veteran has been able to 
walk on his right ankle, albeit with an ankle support.  No 
diminishment of his mobility range or endurance has been 
demonstrated.  Also, x-rays of the veteran's right ankle have 
demonstrated no significant abnormality.  Finally, the 
medical record does not reflect any additional impairment or 
limitation of motion resulting from instability or excess 
fatigability, pain, weakness, or incoordination of the ankle.  
Therefore, an increased initial rating based on such factors 
is not warranted.  See DeLuca, supra.  Overall, the medical 
evidence of record does not support a finding of marked 
limitation of motion.  

Consideration of other rating criteria for ankle disabilities 
does not result in an initial rating higher than 10 percent.  
The medical evidence of record does not reflect ankylosis of 
the ankle, or the subastragalar or tarsal joints, and does 
not demonstrate malunion of the os calcis or astragalus.  
Therefore, evaluation of the veteran's right ankle disability 
under other diagnostic criteria is not warranted.  

Overall, the evidence supports a compensable initial rating 
of 10 percent and no higher for the veteran's right ankle 
disability, with peroneal tendonitis.  Inasmuch as the 
veteran's 10 percent evaluation reflects the highest degree 
of impairment shown since the date of the grant of service 
connection for this disability, there is no basis for a 
staged rating in the present case.  Additionally, because a 
preponderance of the evidence is against the award of an 
initial rating in excess of 10 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

V. Compensable initial rating - Left ankle

The veteran also seeks a compensable initial rating for his 
left ankle disability, with peroneal tendonitis.  The 
criteria for the evaluation of ankle disabilities have 
already been noted above.  For the reasons to be discussed 
below, an initial rating of 10 percent and no higher is 
warranted for the veteran's service-connected left ankle 
disability.  

Following service separation in April 1993, the veteran was 
seen by VA personnel for treatment of bilateral ankle pain, 
left greater than right.  An April 1994 x-ray of the 
veteran's left ankle revealed no abnormality.  Evaluation of 
the ankle revealed full range of motion, with tenderness 
reported along the peroneal tendon.  Peroneal tendonitis was 
diagnosed.  

On initial examination in December 1993, the veteran's left 
ankle was observed to be mildly swollen, possibly due to mild 
tendonitis.  An x-ray of the left ankle was unremarkable.  In 
July 1996 the veteran was fitted with an ankle support at a 
VA medical center.  An October 1997 VA x-ray of the veteran's 
left ankle revealed evidence of degenerative changes, but no 
fractures or dislocations.  

An August 1998 VA orthopedic examination revealed plantar 
flexion to 45º, with dorsiflexion limited to 0º.  No 
swelling, redness, or instability was noted.  

A January 2002 x-ray of the left ankle revealed no evidence 
of fracture, dislocation, joint effusion, or soft tissue 
abnormality.  However some degenerative changes were noted.  

On VA examination in April 2003, the veteran had 15º 
dorsiflexion of the left ankle and 35º plantar flexion.  
Moderate anterior and lateral impingement was evident.  The 
ankle was also tender to palpation.  An April 2003 x-ray of 
the veteran's left ankle revealed the ankle mortise to be 
intact, with no abnormality noted.  

During the pendency of this appeal, the veteran's left ankle 
has displayed plantar flexion ranging from 35-45º, and 
dorsiflexion ranging from 0-15º.  As was noted above, the 
average normal finding for flexion is to 45º, and for 
dorsiflexion, to 20º.  Therefore, based on the clinical 
findings of record, the veteran does exhibit at least some 
degree of limitation of motion of the left ankle, albeit 
relatively minor.  Nevertheless, in light of 38 C.F.R. §§ 4.3 
and 4.7, this evidence supports a finding of moderate 
limitation of motion of the left ankle, for which a 10 
percent rating is awarded.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2002).  

Although the evidence supports a 10 percent initial rating, a 
preponderance of the evidence is against a 20 percent initial 
rating, which would require a finding of marked limitation of 
motion.  At all times of record, the veteran has been able to 
walk on his left ankle, albeit with an ankle support.  No 
diminishment of his mobility range or endurance has been 
demonstrated.  Also, x-rays of the veteran's left ankle have 
demonstrated no significant abnormality, although some 
degenerative changes have been noted.  Finally, the medical 
record does not reflect any additional impairment or 
limitation of motion resulting from instability or excess 
fatigability, pain, weakness, or incoordination of the ankle.  
Therefore, an increased initial rating based on such factors 
is not warranted.  See DeLuca, supra.  Overall, the medical 
evidence of record does not support a finding of marked 
limitation of motion.  

Consideration of other rating criteria for ankle disabilities 
does not result in an initial rating higher than 10 percent.  
The medical evidence of record does not reflect ankylosis of 
the ankle, or the subastragalar or tarsal joints, and does 
not demonstrate malunion of the os calcis or astragalus.  
Therefore, evaluation of the veteran's left ankle disability 
under other diagnostic criteria is not warranted.  

Overall, the evidence supports a compensable initial rating 
of 10 percent and no higher for the veteran's left ankle 
disability, with peroneal tendonitis.  Inasmuch as the 
veteran's 10 percent evaluation reflects the highest degree 
of impairment shown since the date of the grant of service 
connection for this disability, there is no basis for a 
staged rating in the present case.  Additionally, because a 
preponderance of the evidence is against the award of an 
initial rating in excess of 10 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

VI. Increased initial rating - Chronic prostatitis

Since July 1, 1993, the veteran's chronic prostatitis has 
rated as 10 percent disabling under Diagnostic Code 7527, for 
injuries, infections, hypertrophy, and/or postoperative 
residuals of the prostate gland.  38 C.F.R. § 4.117b, 
Diagnostic Code 7527 (2002).  This Code in turn makes 
reference to the criteria for voiding dysfunction or urinary 
tract infection, whichever is predominant.  These criteria 
can be found at 38 C.F.R. § 4.115a (2002).  Voiding 
dysfunction is to be rated on the basis of urine leakage, 
frequency, or obstructed voiding.  The criteria for voiding 
dysfunction are as follows:  

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent rating.  When the wearing of absorbent materials 
which must be changed 2 to 4 times per day is required, a 40 
percent rating is warranted.  When the wearing of absorbent 
materials which must be changed less than 2 times per day is 
required, a 20 percent rating is warranted.  

Urinary frequency characterized by daytime voiding intervals 
of less than one hour, or; awakening to void five or more 
times per night warrants a 40 percent rating.  Daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night warrants a 20 percent 
rating.  Daytime voiding interval between two and three 
hours, or; awakening to void two times per night warrants a 
10 percent rating.  

Obstructed voiding characterized by urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent rating.  A 10 percent rating is warranted for 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

1. Post void residuals greater than 150 cc.  
2. Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec).  
3. Recurrent urinary tract infections secondary to 
obstruction.  
4. Stricture disease requiring periodic dilatation every 
2 to 3 months
38 C.F.R. § 4.115a (2002).  

As was noted above, chronic prostatitis may also be rated 
based on urinary tract infection.  With recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management, a 30 percent rating is warranted.  When 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management are required, a 
10 percent rating is warranted.  38 C.F.R. § 4.115a (2002).  

Beginning in January 1994, the diagnostic criteria for the 
evaluation of genitourinary disabilities were changed.  See 
59 Fed. Reg. 2527 (Jan. 18, 1994); 59 Fed. Reg. 10,676 (Mar. 
7, 1994).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  Because the veteran's initial claim was filed in May 
1993, prior to the regulatory changes, both the old and the 
new criteria apply.  

Prior to the 1994 changes in the regulatory criteria, chronic 
prostatitis was rated under Diagnostic Code 7527, for 
injuries and infections of the prostate gland.  This Code in 
turn rated the veteran's impairment under Diagnostic Code 
7512, for cystitis.  This Code provided a 10 percent 
evaluation for moderate chronic cystitis with pyuria and 
diurnal and nocturnal frequency.  A 20 percent evaluation 
required moderately severe cystitis with diurnal and 
nocturnal frequency with pain and tenesmus.  A 40 percent 
rating was warranted for severe cystitis, with urination at 
intervals of 1 hour or less, or a contracted bladder.  
38 C.F.R. § 4.115a, Diagnostic Codes 7512, 7527 (1994).  

For the reasons to be discussed below, an initial rating in 
excess of 10 percent is not warranted for the veteran's 
chronic prostatitis.  

When the veteran was first examined in December 1993, no 
active signs of prostatitis were noted by the examiner.  His 
prostate was not enlarged, boggy, or tender, and no urethral 
discharge was present.  

In July 1996, the veteran underwent a flexible cystoscopy at 
a VA medical center.  Bilateral polyps were observed in the 
prostatic urethra, along with granulation tissue.  His 
bladder and penile urethra were normal.  

A VA outpatient treatment notation from August 1993 noted a 
10-year history of chronic prostatitis.  No dysuria or 
hematuria was noted; however, the veteran reported incomplete 
emptying of the bladder with urination.  Medication was 
recommended.  A November 1993 follow-up noted a "fair 
stream," with increased post voiding residual.  A July 1997 
notation indicated the veteran's prostatitis was controlled 
with medication.  Physical examination revealed his prostate 
to be non-enlarged, non-tender, and smooth.  Some voiding 
discomfort was reported.  Overall, the veteran was doing 
"fairly well" managing his chronic prostatitis.  

On VA examination in July 1998, the veteran reported pain, 
difficulty with erection, and loss of sensation on 
ejaculation as a result of his chronic prostatitis.  His 
prostate was tender to palpation.  No voiding dysfunction was 
noted.  

VA outpatient treatment notes from April 2003 describe the 
veteran's prostate as non-tender and of normal size.  His 
genitalia were within normal limits.  No signs of prostatitis 
were found.  He reported an "irritation" of the penis, with 
no burning sensation.  He denied any problems stopping or 
starting urination, and no hematuria.  In May 2003, the 
veteran sought VA outpatient treatment for painful urination 
and a feeling of partial voiding.  

After reviewing the medical record, the Board finds that the 
clear preponderance of the evidence is against an initial 
rating in excess of 10 percent for the veteran's chronic 
prostatitis.  The medical evidence does not demonstrate the 
need for drainage of the bladder and/or frequent 
hospitalization, as would warrant an increased rating of 30 
percent under the revised criteria for urinary tract 
infection.  Likewise, although the veteran has reported some 
minor urinary retention, he has not required intermittent or 
continuous catheterization; therefore, an increased rating 
under the revised criteria for obstructed voiding is not 
warranted.  Finally, the veteran has not reported urinary 
frequency characterized by daytime voiding intervals of 
between one to two hours, or awakening to void three to four 
times per night, or urinary leakage, as would warrant an 
increased rating of 20 percent under the revised criteria for 
voiding dysfunction.  

Review of the veteran's claim under the criteria previously 
in effect for chronic prostatitis also does not result in an 
initial rating in excess of 10 percent.  On VA examination, 
the veteran's prostate has generally been non-tender and of 
normal size, with no evidence of bogginess.  He has also not 
reported diurnal or nocturnal urinary frequency.  Recently, 
on the occasion of his April 2003 VA outpatient treatment, 
the veteran was without any signs of prostatitis.  Therefore, 
based on these findings, an initial rating in excess of 10 
percent is not warranted under the prior rating criteria for 
his service-connected chronic prostatitis.  

After reviewing the medical evidence under both the revised 
and prior version of the rating criteria, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the veteran's service-
connected chronic prostatitis.  Inasmuch as the veteran's 10 
percent evaluation reflects the highest degree of impairment 
shown since the date of the grant of service connection for 
this disability, there is no basis for a staged rating in the 
present case.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Conclusion

In reviewing the veteran's disabilities, consideration has 
also been given by the Board to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran.  The evidence discussed 
herein does not show that the service-connected disability at 
issue presents such an unusual or exceptional disability 
picture as to render impractical the application of the 
regular schedular standards.  In particular, the veteran's 
disabilities have themselves required no extended periods of 
hospitalization since the initiation of this appeal, and are 
not shown by the evidence to present marked interference with 
employment in and of themselves.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disabilities are unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  






	(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 30 percent for the veteran's 
service-connected bilateral pes planus, with hallux valgus, 
is denied.  

A compensable initial rating for the veteran's service-
connected chondromalacia patella of the right knee is denied.  

A compensable initial rating for the veteran's service-
connected chondromalacia patella of the left knee is denied.  

A compensable initial rating of 10 percent for the veteran's 
service-connected right ankle disability, with peroneal 
tendonitis, is granted.  

A compensable initial rating of 10 percent for the veteran's 
service-connected left ankle disability, with peroneal 
tendonitis, is granted.  

An initial rating in excess of 10 percent for the veteran's 
service-connected chronic prostatitis is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

